DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the positioning mechanism, first coupling, second coupling, sensor system, robotic manipulator interface, robotic manipulators, robotic manipulators sensor systems must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2.	The drawings are objected to because the drawings do not show every feature of the invention specified in the claims.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3.	Claim 1 lines 4, 8 and 14, recite limitation “positioning mechanism”. It is unclear what this element is. It is unclear if this is the same as element 100, manipulator?
4.	The term “sufficiently” in claim 1is a relative term which renders the claim indefinite. The term “sufficiently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. requisite degree of alignment is not identified using current terminology.
5.	Claim 2 lines 3, 5, 9 and 12, recited “its” it is unclear which element is referred to.
6.	Claim 2 lines 3 and 9, recite limitation “first coupling”. It is unclear which element this is referring. Appropriate clarification is required.
7.	Claim 2 lines 3-4 and 14, recite limitation “active interface assembly alignment mechanism” it is unclear what element this is referring and if it is the same as the first coupling element?
8.	Claim 2 lines 5, 9-10 and 12, recite limitation “second coupling”. It is unclear which element this is referring. 
9.	Claim 2 line 13, recites limitation “passive interface assembly alignment mechanism”. It is unclear what this element is referring and if it’s the same as the second coupling?
10.	Claim 3 recites the limitation "sensor mechanism " in line 7.  There is insufficient antecedent basis for this limitation in the claim.
11.	Claim 3 recites limitation “latching mechanism”. It is unclear if this is the same element as “complimentary latching mechanism” previously introduced. 
12.	Claim 3, 6 7 and 9 recites limitation “sensor system”. It is unclear what element this is referring to. Appropriate clarification is required.
13.	Claim 4 recites limitation “complementary alignment features”. It is unclear if this is the same element as “complimentary alignment mechanism” previously introduced.
14.	Claim 5 recites the limitation "sensing mechanism" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
15.	Claim 6 line 1 reintroduces “sensor system”, it is unclear if this is the same sensor system previously introduced. 
16.	Claim 8 line 2, recited limitation “robotic manipulator interface”. It is unclear what element this is referring to. Appropriate clarification is required.
17.	Claims 8 and 9 lines 3 and 2 respectively, recite “robotic manipulators”. It is unclear what element this is referring to. Appropriate clarification is required.
18.	Claim 9 recites the limitation "robotic manipulators sensor systems" in 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims not addressed above are rejected as being dependent upon a rejected base claim.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642